Title: To George Washington from Brigadier General Anthony Wayne, 10 July 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear sir
          Fort Montgomery [N.Y.] 10th July 1779
        
        Your Excellency must have Observed how wretched our Officers were armed—many of them without any—of Consequence should they ever come to a Charge in place of producing an example of fortitude to their men they must Inevitably be the first to give way—an example much easier adopted by the human mind than the former— especially by the private Soldier who can’t conceive his Honor or duty Concerned further than his Officer & will be governed by his example as well in a Retrograde Manoeuvre as in a pursuit.
        I have no reason to doubt the bravery of any Officer belonging to the Corps—& will be Answerable for their Conduct in every Vicissitude of fortune let them but be properly Armed—which I believe is in our power to Effect as a Considerable Number of Espontoons were sent forward to Camp before I left Phila which must have Arrived— Will your Excellency be so Obliging as to Order about fifty of the Neatest & best to this place with all possible dispatch I mean to practice with them in the Course of two or three day’s of which you shall hear further I shall also expect your Excellencies Advice & Instructions on the Occation which shall be faithfully executed. Adieu & believe me your most Sincerely
        
          Anty Wayne
        
      